Title: From Alexander Hamilton to James McHenry, 14 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 14. 1799—
          
          I enclose to you copies of letters which I have written to Col. Wilkins and Mr. James Miller. From these you will see the orders that have been given with Respect to the clothing. As Your cooperation may be necessary to the — procuring of an armed vessel, I must beg leave to request your attention to the subject.
          General Wilkinson requires—see enclosed letter in General Hs handwriting—
        